Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 1 of 51 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK
                                    BROOKLYN DIVISION


   OMARW.ROSALES
                                                         CIVIL ACTION NO.1:19-CV-
   Plaintiff


   VS.
                                               ! BRODIE.J.
   SARA BRONFMAN-IGTET                                MANN. M.J.
                                                                                                       TTi
   Defendant
                                                                                                       vJj
                                                                                         JUN {A 2019
                                         COMPLAINT


   TO THE HONORABLE U.S. DISTRICT JUDGE:                                     PRO SE OFFICE
          COMES NOW,Plaintiff OMAR W.ROSALES and brings this cause ofaction

   against SARA BRONFMAN-IGTET,("MS. BRONFMAN-IGTET"). MS.

   BRONFMAN-IGTET was named in testimony from l:18-CR-204, USA v. Raniere. as

   part ofthe criminal enterprise known as the NXIVM and ESP,INC., organization. MS.

   BRONFMAN-IGTET was noted to be one ofthe early founders and provided funding,jet

   travel, and visits ofcelebrities to promote the criminal enterprise. MS.BRONFMAN-

   IGTET is also the Defendant in a class action lawsuit filed in Kings County Superior

   Court to obtain refunds for students who took NXFVM classes known as Tntensives.'

          After the class action lawsuit was filed, MS.BRONFMAN-IGTET attempted to

   extort and blackmail lead counsel OMAR W.ROSALES to drop the lawsuit by

   threatening a grievance with the State Bar ofNew York and attempting to obtain

   PLAINTIFF'S personal information in order to threaten, harass, and intimidate the

   PLAINTIFF.


          Mr. Resales respectfully shows that Defendant's actions constitute extortion and

   blackmail, and Defendant is liable for racketeering, prima facie tort, and tortious
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 2 of 51 PageID #: 2



   interference with contract.




                                  STATEMENT OF CLAIM


           1.     Mr. Resales brings this action for declaratory and injunctive relief,

   attorney's fees, costs, litigation expenses, economic damages, and punitive damages

   against Defendant for a Federal claim ofracketeering under 18 U.S.C. §1962(b)and state

   law claims ofprima facie tort and tortious interference with contract.

          2.      Defendant directed her attorneys to extort and blackmail Mr. Rosales to

   drop the class action lawsuit filed against her. Defendant is currently residing in

   Provence, France in order to avoid criminal prosecution for her role in the NXIVM and

   ESP enterprise. In that trial, USA v. Raniere. l:18-CR-204,EDNY,five ofthe six named

   Defendants have pled guilty to various charges including identity theft, harboring an

   illegal alien, racketeering conspiracy, and racketeering. The head ofthe organization,

   Keith Raniere is currently on trial for multiple felonies.

          3.      In the trial, multiple witnesses named DEFENDANT SARA

   BRONFMAN-IGTET as conspiring to have enemies and critics (including Senators,

   District Attorneys, and Federal Judges) investigated and enemies indicted. In fact, the

   Defendant inquired how much it would cost to bribe the New York Attorney General to

   begin criminal prosecution of her enemies. Continuing this habit, practice, and custom,

   DEFENDANT hired attorney John McDonough ofCozen O'Connor to blackmail and

   extort PLAINTIFF into dropping the class action lawsuit against her. McDonough

   threated PLAINTIFF with a Bar grievance, filed a grievance,then attempted to obtain

   PLAINTIFF'S personal identity information through an illegal subpoena.

          4.      Based on these facts, and testimony during the criminal trial.
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 3 of 51 PageID #: 3



   DEFENDANT is liable to PLAINTIFF for racketeering under 18 U.S.C. §1962(b), prima

   facie tort, and tortious interference with contract.




                                JURISDICTION AND VENUE


          5.      This Court has subject matter jurisdiction over this action pursuant to 28

   U.S.C. §1331 and 18 U.S.C. §1964(c), civil remedies for racketeering, and 28 U.S.C.

   §1332, diversity ofcitizenship, as Plaintiff is a resident of Texas and Defendant is a

   resident ofNew York and France. The amount in controversy exceeds $75,000. Mr.

   Resales further invokes the supplemental jurisdiction ofthis Court, pursuant to 28 U.S.C.

   §1367(a), to consider his state law claims.

          6.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), as the

   events complained oftranspired in the City ofBrooklyn, Kings County, New York where

   the blackmail and extortion occurred. The Court also has personal jurisdiction over the

   Defendant due to her participation in the racketeering enterprise that operated in New

   York State.




                                            PARTIES


          7.      PLAINTIFF OMAR W.ROSALES is a Disabled Veteran, former Captain

   in the Marine Corps, and graduate of Vanderbilt University with Honors and The

   University ofTexas School ofLaw. Mr. Rosales has practiced law for almost 15 years,

   has litigated multiple class action lawsuits, is on the American Bar Association Class

   Action & Derivative Suit Committee, and is a six-year member ofthe Texas Bar College.

   Plaintiff is a resident ofTexas with an office in New York, New York. Mr. Rosales is

   also a regular contributor to The Frank Report and wrote the book *American Cult:
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 4 of 51 PageID #: 4



   NXIVM Exposed,' the first novel about NXIVM.

          8.      DEFENDANT SARA BRONFMAN-IGTET is one ofthe founding

   members and promoters ofthe NXIVM and ESP,Inc., organization that has been

   identified as a Racketeering Enterprise by the U.S. Attorney's Office, EDNY. This

   organization has been linked to an on-going crime spree in New York State and various

   officials and senior members have pled guilty to charges including racketeering,

   racketeering conspiracy, identity theft, and harboring ofan illegal alien. Defendant

   recruited her own sister Clare Bronhnan into the organization. On April 19,2019, Clare

   Bronfinan pled guilty to charges of identity theft and harboring an illegal alien as part of

   her illegal activities with the NXIVM criminal enterprise in USA v. Raniere. 1:18-CR-

   204,EDNY. Clare Bronfinan also agreed to forfeit $6 Million dollars for her crimes.

          Defendant is currently hiding in Provence, France to avoid criminal prosecution

   for activities related to NXIVM. Defendant's address is: Domaine des Andeols, Les

   Andeols, 84490 Saint-Satumin-les-Apt, Provence, France.



                               NOTICE OF RELATED CASE


          9.      The criminal trial of Keith Raniere is ongoing in USA v. Raniere. 1:18-

   CR-204,EDNY.The Court has heard evidence ofthe previous extortion attempts by the

   criminal enterprise known as NXIVM.Five ofthe Six company officers have pled guilty

   in this case. The Defendant in the instant case, SARA BRONFMAN-IGTET has been

   named in the criminal case and is the sister of one ofthe Defendants that pled guilty.

          10.     PLAINTIFF requests that this case be transferred to the court ofthe

   presiding judge in 1:18-CR-204, USA v. Raniere as the Court has heard copious

   testimony about the racketeering, predicate acts, and interworking ofthe criminal
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 5 of 51 PageID #: 5



   enterprise.

                          GUILTY PLEAS IN RELATED CASE


    Name               Criminal Case No.     Court       Guilty Pleas

    Nancy Salzman      l:18-CR-204           EDNY        Pled Guilty to Racketeering
                                                         Conspiracy
    Clare Bronfinan    l:18-CR-204           EDNY        Identity theft. Harboring an
    (sister)                                             Illegal alien
    Kathy Russell      l:18-CR-204           EDNY        Visa Fraud
    Lauren Salzman     l:18-CR-204           EDNY        Pled Guilty to Racketeering
                                                         Conspiracy, Racketeering
    Allison Mack       l:18-CR-204           EDNY        Pled Guilty to Racketeering
                                                         Conspiracy, Racketeering



                                           FACTS


           11.   PLAINTIFF filed a class action lawsuit against DEFENDANT SARA

   BRONFMAN-IGTET in Kings County Supreme Court, styled Martinez v. Bronfinaru

   517921/2018 on 9/4/2018. The purpose ofthe lawsuit was to obtain tuition refunds for

   consumers who were defi'auded into purchasing the NXIVM classes known as

   *Intensives' that were a source offunding for the NXIVM criminal enterprise. Defendant

   participated in promoting the organization and designing the marketing materials to

   include false claims about Keith Raniere and an omission where the materials failed to

   mention that Raniere was imder a Consent Order and Decree fi-om the New York

   Attorney General's Office to never again operate another multi-level marketing(MLM)

   business in the State ofNew York.


           12.   At the first hearing on 1/6/2019, Defendant's attorney John Joseph

   McDonough,NY Bar Reg. 1690882, walked aggressively into Plaintiffs right side and

   loudly yelled,"I'm going to subpoena your Bar application and get you disbarred,"

   unless Rosales would drop the case. After Plaintiffrefused to drop the case, McDonough
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 6 of 51 PageID #: 6



   carried out his threat and filed a grievance against Mr. Resales. McDonough also

   submitted various subpoenas to third-parties (that falsely named Mr. Resales as a

   Defendant) to obtain PLAINTIFF'S personal identity information including his social

   security number and driver's license number.

          13.    On 1/17/2019, John McDonough,acting on the orders ofDefendant, sent a

   subpoena to Defendant's landlord. The subpoena is included as Exhibit 1 and a portion is

   reproduced below:




                                  [Continued on Next Page]
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 7 of 51 PageID #: 7



     SUPREME COURT OF THE STATE OF NEW YORK
     COUNTY OF KINGS
                                                         X
     ISABFLLA MARTINEZ and GABRIELLA
     LEAL, Individually and on behalf of other persons
     similarly situated,                                     index No.: 517921/2018

                                         Plaintiff,
                                                         SUBPOENA DUCES TECUM
            -vs.-



     SARA BRONFMAN-IGTET,

                                  Defendant.
                                                      _„X


                           THE PEOPLE OF THE STATE OF NEW YORK


     TO:    Law Firm Suites
            11 Broadway
            Suite 615
            New York, NY 10004


     Greetings:

            WE COMMAND YOU,that all business and excuses being laid aside, you furnish the

     below-mentioned documents to the law fiim of Cozen O'Connor, 45 Broadway Atrium, Suite
     1600, New York. NY 10006-3792 on the 20"' day of February, 2018:

                    •      Copy of the Resales Law Firm, LLC's lease or rental agreement with
                           Law Firm Suites(or whatever that document may be named),or such
                           other document as may exist that evidences when The Resales Law
                           Firm's occupancy of a rental suite at 11 Broadway began.


            YOUR FAILURE TO ATTEND WILL RESULT IN YOU BEING GUILTY OF

     CONTEMPT OF COURT AND WILL SUBJECT YOU TO LIABILITY FOR ALL

     LOSSES AND DAMAGES SUSTAINED THEREBY TO THE PARTY AGGRIEVED


   Fig. 1- Illegal Subpoena Sent to Obtain Plaintiffs Personal Information, Ex 1


           14.      Ofparticular note is that Mr. Rosales is not a party to the class action

   lawsuit, is not subject to any subpoena created by McDonough,and was never provided a
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 8 of 51 PageID #: 8



   copy ofthe subpoena. The subpoena also included the following language:"YOUR

   FAILURE TO ATTEND WILL RESULT IN YOU BEING GUILTY OF CONTEMPT

   OF COURT..."


           15.    Thus, the subpoena was misleading and illegal as it was sent to obtain

   information on an individual that was not a party to the case and contained a threat that

   the recipient would be found in contempt ofcourt if the information was not provided.

           16.    As the Court is aware, an attorney cannot find a person in contempt of

   court. Only a judge can find a person in contempt, and only after a hearing. Thereby, the

   subpoena was another illegal attempt to intimidate, harass, research, and extort the

   Plaintiff.




   Custom and Practice of NXIVM to Create Files on Enemies for Extortion. RICO


    Predicate Acts


           17.    During the trial testimony, in criminal case 1:18-CR-204, USA v. Raniere.

   it was revealed that creating files on enemies and critics in order to commit blackmail and

   extortion was a common practice, habit, and custom ofthe NXIVM and ESP,Inc.,

   criminal enterprise. The government alleged this as one of the RICO predicate acts.

           18.    In fact, multiple witnesses testified that this was a common occurrence

   including attorney Stephen Herbits. Mr. Herbits has worked on the staff ofthe U.S.

   House ofRepresentatives, the Senate, and the Pentagon. He was also a Special Assistant

   to the Secretary ofDefense. On 5/16/2019, Herbits was questioned by Assistant U.S.

   Attorney Mark Lesko in l:18-CR-204, USA v. Raniere. Herbits was asked about his

   experiences with Sara and Clare Bronfman and testified to the following:




                                                                                               8
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 9 of 51 PageID #: 9



   12    BY THE COURT::


   13    Q    Let's talk about the Attorney Generals, what did they

   14    want you to ask of the Attorney Generals?

   15    A   I believe they were encouraging me to ask them to do the

   16    prosecution of —

   17   Q    Of who?

   18    A   Of Ross.     And I don't believe it stop there, but I don't

   19    have documents to remind me of that.


   20   Q    These were the Attorney Generals from New York and New

   21    Jersey?

   22   A    New York and New Jersey.

   23   Q    Did you actually contact the attorney generals for New

   24   York and New Jersey?

   25   A    No.



                          Rivka Teich CSR, RPR, RMR, FCRR
                              Official Court Reporter



                            HERBITS - CROSS - MR. LESKO           1332

        Q    Why not?

        A    Because I felt the recjuest was inappropriate and frankly

        preposterous.

        Q    Did Sarah and Clare Bronfman ask you to contact any other

        prosecutors?

        A    Two prosecutors in the larger Albany area, we had a long

        conversation about that.     It was on the phone.   Because they
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 10 of 51 PageID #: 10



      9   A    She's talking to me, because she continued to believe

     10   that I could go to her father and get this taken care of.

     11   Q    Next paragraph, last sentence, this is a paragraph

     12   dealing with Rick Ross, I also believe you could rapidly

     13   facilitate the proper Indictment and conviction of Rick Ross

     14   and Joseph O'Hara.

     15               What is your understanding of what Clare Bronfman is

     16   saying there?

     17   A    It's the same messages going on at that point for three

     18   years, four years.   And I never changed my position.   I was

     19   not going to get involved.    I have never spoken to the man,

     20   never spoken to anybody in his office.    It just wasn't

     21   something I was going to do.

     22   Q    Was it your understanding that Clare Bronfman wanted Rick

     23   Ross and Joseph O'Hara to get indicted?

     24   A    Yes.


     25   Q    Let's turn to your response.    You start out by saying.


                           Rivka Teich CSR, RPR, RMR, FCRR
                               Official Court Reporter




                                                                             10
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 11 of 51 PageID #: 11



                             HERBITS - DIRECT - MR. LESKO            1356


      1   DIRECT EXAMINATION (Continued)

      2   BY MR. LESKO:


      3   Q    I'm going to show you Government's 1493R, second page

      4   contains no contents.


      5               First page starts with a December 4, 2008 email from

      6   the Clare Bronfman to you; is that correct?

      7   A    Yes.


      8   Q    So in that email, Clare Bronfman says:    The Ross camp

      9   needs to be fearful, back down and look to fix the damage they

     10   have done.    The thought of criminal charges may help inspire

     11   this.

     12               Is this common along the same lines as other

     13   comments that you've made about Rick Ross?

     14   A    Yes.


     15   Q    It says:    I know you are incredibly resourceful and have

     16   the intelligence to figure this out.

     17               Again, is this similar to the comments you discussed

     18   previously?

     19   A       Yes, I mean they were still asking me to do things that I

     20   didn't think improper.




                                                                              11
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 12 of 51 PageID #: 12



     15    Q     Okay.      So let's go to the next email which starts at the

     16    bottom of page 1 of 1494R.

     17                   And that's an email dated December 6, 2008 and it's

     18    from Clare Bronfman to you; is that right?

     19    A       Yes.


     20    Q     And it reads:      I'm sorry I was not clear.        I do not care

     21    how or what you do with respect to the results needed for

     22    Ross.    I just mentioned the indictment thing because I've been

     23    told by numerous officials Ross is very indictable.             But white

     24    collar crimes often needs political clout.             I understand you

     25    may not have or want to use/do this.


                              LINDA D. DANELCZYK, RPR, CSR, CCR
                                   Official Court Reporter



                                 HERBITS - DIRECT - MR. LESKO                 1358

                          What was your understanding of what Clare Bronfman

           was saying there?

           A     That's both imploring me to do it anyway, and sort of

           gently saying that, you know, if I won't, I won't.



    Fig.2- Transcript oftestimony by attorney Stephen Herbits on 5/16/2019, from 1:18-
            CR-204,USA V. Raniere. indicating that Sara and Clare Bronfinan wanted
            attorney Stephen Herbits to get NXIVM enemies indicted.


           19.     The FBI also provided crime scene photographs after their raid on Nancy

    Salzman's house. Ms. Salzman was the President of NXIVM,one ofthe criminal

    defendants in 1:18-CR-204, and pled guilty to racketeering conspiracy. In one ofthe

    photographs, a clear plastic box is seen with multiple files on NXIVM enemies:




                                                                                          12
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 13 of 51 PageID #: 13




                                                                                                ...




    "■-         ' V-



    :-T   ■ ■   '
                                                                                                      - \    *




    Fig. 3 - FBI Photo of File box on Enemies foimd in Nancy Salmzan's Home.



                       20.   An additional witness in the criminal case, Lauren Salzman, testified that

    private investigators, research firms, and attorneys were hired to Mig up dirt' on the

    critics and enemies of NXIVM. These individuals included U.S. Senators, Federal

    Judges, State legislators, journalists, and others. Lauren Salzman indicated this was a

    common practice, habit, and custom. The targets included Rick Ross, Roger Stone,

    Federal Judges Gary Sharpe, Randolph Treece, Robert Littlefield, Thomas McAvoy,

    Dennis Cavanaugh, and Mark Falk. And reporter James Odato and publisher George

    Hearst. These names correspond to FBI photographs of the plastic file box taken at

    Nancy Salzman's home. In addition to the files, FBI investigators found over $500,000

    cash hidden in shoeboxes at Salzman's residence.




                                                                                                            13
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 14 of 51 PageID #: 14



    Attorney for Defendant Advertises himself as a Fixer for the Rich

              21.        John J. McDonough,the attorney for Sara Bronfinan-Igtet in the civil class

    action case, has no experience in class action litigation. However, he does advertise

    himself as a 'Fixer' for rich and wealthy clients, willing to do 'what it takes to win cases'.

    By his own admission, McDonough brags about operating outside ofthe law for wealthy

    clients:

                 COZEN                                                     PEOPIE   CAPABIllIIES      NEWS & EVENTS   ABOUT   CAREERS

                 OtONNOR

                                                                                    John J. McDonough
                                                                                    Member


                                                                                    V NsvvYoiV:
                                                                                    J i?.!2)908-'b26      " ,J
                                                                                    l9 (2l2}50i)-5-".D2




     The global head of claims for one of the world's largest insurers appointed John to serve on an elite task force ofjust seven
     trial attorneys who lead the company's most critical litigation. High-net-worth individuals and celebrities hire John to resolve
     private commercial litigation when confidentiality and discretion are nearly as important as the ultimate resolution.


    Fig.4-Sara Bronfman's attorney John McDonough advertises himself as a 'Fixer'
           for High-Net-worth individuals, willing to operate outside ofthe law.



    Attorney for Defendant Previously Accused of Misconduct

              22.        In 2011, John McDonough was caught engineering a scheme to create a

    mistrial and felsely have the presiding judge recused. McDonough was defending Duane

    Reade in Shirley Miller vs. Duane Reade. Index 11358/09, Kings County Supreme Court.

    The case involved a Duane Reade truck that had run over a victim, left the scene, and left

    the victim near death.

              23.        Realizing that his client had a losing case, McDonough caused a mistrial

    through repeated delays including phony doctor's appointments and overseas travel to


                                                                                                                                 14
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 15 of 51 PageID #: 15



    China and was reprimanded by the trial court. McDonough and his employee Eric Berger

    then fabricated a story that the presiding judge, the Hon. Arthur Scheck ofthe Kings

    County Supreme Court, called McDonough a 'Piece of Shit' in order to have Judge

    Scheck recused.


            24.     The Presiding Judge denied that this inflammatory comment was made.

    Exhibit 2. Other attorneys in the courtroom also denied that this comment was made.'

    This indicated that the Judge never made this statement and the entire episode was a

    sham and fraud upon the court created by McDonough to remove the Presiding Judge.

            25.     As the appeal was progressing, the case was quickly settled by Duane

    Reade. However, McDonough and Berger had been caught trying to cheat the justice

    system in order to win a case for their client.

           26.      The same attorneys, McDonough and Berger, are the attorneys hired by

    Sara Bronfinan-Igtet to defend the class action.



    Clare Bronfman's Attorneys Also Implicated in a Blacianaii Attempt

           27.      In the criminal trial to dismantle the NXIVM crime organization.

    Defendant Clare Bronfman's own attorneys were indicted and named in a conspiracy to

    extort and blackmail another entity for Clare Bronfinan's benefit.

           28.      To defend her against the criminal charges, Clare Bronfinan hired a bevy

    ofattorneys and fired them until she hired Michael Avenatti and Mark Geragos. Avenatti



    1 -On August 14,2012, Attorney Evan Torgan submitted an affidavit that refuted all ofthe
        claims made by John McDonough and Eric Berger. Torgan surmised that McDonough's
        actions were simply a scheme to benefit his client and win the case since: 1)McDonough
        created the mistrial in the first place and 2)the evidence against his client Duade Reade was
        overwhelming.




                                                                                                   15
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 16 of 51 PageID #: 16



    created a scheme on behalf of Clare Bronfinan to extort Nike, Inc., by: 1) giving

    information about alleged criminal activity ofNike to the U.S. Attorney's Office, 2)in

    exchange for dropping all charges against Clare Bronfinan. This is known as a third-party

    cooperation agreement.

           29.     Avenatti was indicted on 5/22/2019 and charged with extortion for his

    efforts on behalf of Ms. Bronfinan. His co-counsel and Clare Bronfinan's attorney in

    criminal case l:18-CR-204, Mark Geragos, was named as Co-Conspirator 1 (CC-1)in the

    new indictment l-19:CR-373, USA v. Avenatti. Exhibit 3.

           30.     The activities of Avenatti, Geragos, and McDonough on behalfofthe

    Bronfinan sisters show a pattern, habit, custom, and practice ofengaging in extortion and

    blackmail in order to defend the Bronfinan sisters and intimidate enemies.

           31.     The same pattern ofextortion was conducted against Plaintiff Omar W.

    Resales, lead counsel in the class action lawsuit against Sara Bronfman-Igtet. Mr.

    Resales is also a target ofthe NXIVM criminal enterprise because he is a regular

    contributor to The Frank Report, a blog exposing NXIVM,and the author of'American

    Cult: NXrVM Exposed,' the first novel about NXIVM.



                     I. FIRST CAUSE OF ACTION -RACKETEERING
                                  18 U.S.C.§§1962(b), 1964(c)

           32.     Plaintiffrepleads and incorporates by reference, as iffully set forth again

    herein, the allegations contained in all prior paragraphs ofthis complaint.




    The Defendant


           33.     Sara Bronfinan-Igtet is a 'person' as defined by 18 U.S.C. §1961(3).



                                                                                             16
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 17 of 51 PageID #: 17



    Predicate Act- Mail and Wire Fraud


            34.     Beginning in 2007, and continuing today, Defendant Sara Bronfinan-Igtet

    and her sister Clare Bronfinan were Board Members and senior leaders ofthe NXIVM

    and ESP,Inc., criminal organization, sat on board meetings, and were decision makers

    for the criminal enterprise. The organization illegally obtained funds by selling classes

    known as 'Intensives' by making false claims about the Program Developer Keith

    Raniere^ and omitting the fact that Raniere was under a Consent Order and Decree from

    the New York Attorney General's Office to never again operate another Multi-level

    marketing business in the State ofNew York. The classes were sold to consumers via

    mail and wires. The commimications crossed interstate lines. Money was sent to

    Defendant's enterprise via mail and wire.

            35.     The funds obtained via mail and wire were used to operate the criminal

    enterprise, make political donations, and pay various members oflaw enforcement,

    attorneys, state government officials, and state elected officials to go after, indict, harass,

    and arrest critics including Rick Ross, Joseph O'Hara, and the Plaintiff.

            36.     Defendant paid her attorney John McDonough using the ill-gotten gains

    from the racketeering scheme. The same ill-gotten gains were obtained using mail and

    wire fraud. Defendant paid her attorney through the use ofmail and wires.

    Predicate Act-Tax Evasion


            37.     One ofthe tenets ofthe criminal enterprise was not to pay income taxes.


    2-In marketing materials developed and distributed by Sara and Clare Bronfinan, the pair
       claimed that Keith Raniere: a) was one ofthe World's Smartest Men; b)began talking in
       complete sentences by age one; c) was an East Coast Judo Champion at age twelve; d)tied
       the New York State record for the 100-yard dash in High School; and e)had a very rare
       problem-solving ability that allowed him to create a curriculiun to assist others with then-
       business projects.


                                                                                                  17
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 18 of 51 PageID #: 18



    This message was repeated in presentations to membership. On 5/31/2019, accountant

    and government witness James Loperfido testified in the criminal trial 1:18-CR-204,

    USA V. Raniere. that the organization played videos that 'taxes were unconstitutional'

    and that members should not pay taxes.

            38.     Additional testimony by government witness Danielle P. on 5/23/2019

    noted that she was instructed to: 1)collect all cash that was mailed by students to

    purchase classes, 2)place it in a drawer,3)do not note the cash in accounting records,4)

    instead write in accounting ledgers that NXIVM gave a scholarship to the sender of the

    cash.


            39.     These activities constitute tax evasion and were done at the behest ofthe

    NXrVM Board of Directors including the Defendant. The additional monies that were

    saved were used to fimd criminal operations including extortion attempts, and paying off

    officials, as noted herein.

            40.    Defendant used the proceeds of her enterprise, obtained through tax

    evasion and the creation of over 100 shell companies, to operate NXIVM and ESP,Inc.,

    and to pay for legal fees to carry out the instant extortion attempt against Plaintiff.




    Predicate Act-Extortion, use of Mail and Wires to Extort. Conspiracy to Commit


      Extortion


            41.    Beginning in 2008, and continuing today. Defendant Sara Bronfinan-Igtet

    and her sister Clare Bronfinan participated in a scheme to give political donations and

    pay various members oflaw enforcement, attorneys, state government officials, and state

    elected officials to go after, indict, harass, and arrest critics including Rick Ross, Joseph



                                                                                                18
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 19 of 51 PageID #: 19



    O'Hara, and the Plaintiff.

           42.       The Defendant made extensive use ofthe U.S. mails and wires in violation

    of 18 U.S.C. §1341 (mail fraud)and 18 U.S.C. §1343(wire fraud)in order to perpetrate

    this scheme. On 5/16/2019, attorney and government witness Stephen Herbits testified

    that Sara Bronfman-Igtet and Clare Bronfinan used a wire communication(email over

    telephone line) to instruct Herbits to develop a plan to get NXIVM critics Rick Ross and

    Joseph O'Hara indicted.

           43.       Herbits gave the following testimony:

                                HERBITS - DIRECT - MR. LESKO            1356

      1   DIRECT EXAMINATION (Continued)

      2   BY MR. LESKO:


      3   Q       I'm going to show you Government's 1493R, second page

      4   contains no contents.

      5                  First page starts with a December 4, 2008 email from

      6   the Clare Bronfman to you; is that correct?

      7   A       Yes.


      8   Q      So in that email, Clare Bronfman says:      The Ross camp

      9   needs to be fearful, back down and look to fix the damage they

     10   have done.       The thought of criminal charges may help inspire

     11   this.


     12                  Is this common along the same lines as other

     13   comments that you've made about Rick Ross?

     14   A      Yes.


     15   Q      It says:     I know you are incredibly resourceful and have

     16   the intelligence to figure this out.

     17                  Again, is this similar to the comments you discussed

     18   previously?

     19   A      Yes, I mean they were still asking me to do things that I

     20   didn't think improper.




                                                                                           19
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 20 of 51 PageID #: 20



     15    Q     Okay.    So let's go to the next email which starts at the

     16    bottom of page 1 of 1494R.

     17                 And that's an email dated December 6, 2008 and it's

     18    from Clare Bronfman to you; is that right?

     19    A     Yes.


     20    Q     And it reads:      I'm sorry I was not clear.        I do not care

     21    how or what you do with respect to the results needed for

     22    Ross.    I just mentioned the indictment thing because I've been

     23    told by numerous officials Ross is very indictable.              But white

     24    collar crimes often needs political clout.            I understand you

     25    may not have or want to use/do this.


                             LINDA D. DANELCZYK, RPR, CSR, CCR
                                   Official Court Reporter




                                HERBITS - DIRECT - MR. LESKO                   1358

                        What was your understanding of what Clare Bronfman

           was saying there?

           A     That's both imploring me to do it anyway, and sort of

           gently saying that, you know, if I won't, I won't.




           44.     Herbits refused to participate in the extortion scheme. However, based on

    the files located by the FBI in the residence ofNXIVM President Nancy Salzman -the

    criminal enterprise engaged in extortion and conspiracy to commit extortion by obtaining

    files on critics and perceived enemies ofNXIVM.

           45.     The files included information on Rick Ross, Roger Stone, Federal Judges

    Gary Sharpe, Randolph Treece, Robert Littlefield, Thomas McAvoy,Dennis Cavanaugh,

    and Mark Falk. And reporter James Odato and publisher George Hearst. These names



                                                                                          20
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 21 of 51 PageID #: 21



    correspond to FBI photographs ofthe plastic file box taken at Nancy Salzman's home. In

    addition to the files, FBI investigators found over $500,000 cash hidden in shoeboxes.




                                   r;




                                                                                           iM




    Fig.3- FBI Photo of File box on Enemies found in Nancy Salmzan's Home.

           46.     Defendant Sara Bronfinan-Igtet continued this extortion scheme against

    Plaintiff by seeking to obtain his personal identity information via the use ofan illegal

    subpoena sent to his landlord. This illegal subpoena was sent via U.S. Mail and included

    a check to pay for fees. Exhibit 4. The check was drawn from a U.S. bank and is payable

    via wire communications. Defendant used mail and wires to cany out the extortion.

           47.     Defendant Sara Bronfinan-Igtet continued this extortion scheme against

    Plaintiff by having her attorney threaten to obtain Plaintiffs application to the New York

    State Bar and get him disbarred unless he dropped the class action lawsuit against

    Defendant. Plaintiff has received correspondence from the Grievance Panel via U.S. Mail


                                                                                                21
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 22 of 51 PageID #: 22



    and wire communication. Thus, Defendant completed her extortion using mail and wires.

    IP'Mrv


             48.    The Defendant's violations of 18 U.S.C. §1962(b)proximately caused the

    Plaintiff to suffer damages and losses described herein. Notably, the Plaintiff has incurred

    legal fees in excess of$20,000 and is expected to incur legal fees that may exceed

    $150,000.

                               II. SECOND CAUSE OF ACTION
                                        PRIMA FACIE TORT




             49.    Plaintiffrepleads and incorporates by reference, as iffully set forth again

    herein, the allegations contained in all prior paragraphs ofthis complaint.

             50.    The elements ofPrima Facie Tort in the state ofNew York are as follows:


                    Plaintiff claims damages on the basis that defendant intended to cause

             plaintiff harm and succeeded in doing so. Specifically,

                    a.     That defendant intentionally did some act;

                    b.     That defendant intended that the act would cause harm to the

                           plaintiff;

                    c.     That the defendant's act was a cause of plaintiffs harm; and

                    d.     That defendant's conduct was notjustifiable under all the

                           circumstances.


             51.    Here, the Defendant Sara Bronfinan-Igtet:

                    a.     intentionally blackmailed and extorted Plaintiffthrough her

                           attorney John McDonough by threatening Rosales with a

                           grievance unless Rosales dropped the class action;



                                                                                             22
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 23 of 51 PageID #: 23



                   b.     intended that the blackmail and extortion would harm Mr. Rosales;

                   c.     caused harm to Mr. Rosales as Rosales had to pay to defend the

                          grievance and is looking at a sanction ofa three-year suspension

                          or disbarment from the practice oflaw in New York; and

                   d.     Ms. Bronfman's conduct was notjustifiable under all the

                          circumstances.

           52.     Thus far, Ms. Bronfinan's blackmail and extortion scheme has cost Mr.

    Rosales over $20,000 in legal fees as Mr. Rosales had to hire Emery,Celli, Brinckerhoff

    & Abady LLP ofNew York,NY to defend him in front of the New York Attorney

    Grievance Committee.


           53.     It is expected that Plaintiff will have to incur another $150,000-3200,000

    to defend himselfat trial in the grievance spearheaded by Defendant.

           54.     Plaintiff also has the economic losses ofthree-years oflaw practice, total

    amount of$750,000 if he is suspended for a period ofthree years from practicing law in

    New York.


           55.     The practice of gathering information on enemies and then using that

    information to extort and blackmail enemies is part ofthe habit, practice, and custom of

    the NXIVM racketeering enterprise. Defendant Sara Bronfinan-Igtet is merely continuing

    the activities that she engaged in while an active member of NXIVM.

           56.     Clare Bronfinan's past and current attorneys, Michael Avenatti and Mark

    Geragos, have been named in a Federal indictment alleging blackmail and extortion in

    order to assist Clare Bronfinan. Exhibit 3. Sara Bronfinan-Igtet's current attorney John

    McDonough has been identified in previous attempt to fabricate an encounter in order to

    have a judge recused on a case where McDonough caused a mistrial due to the fact that


                                                                                             23
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 24 of 51 PageID #: 24



    McDonough was losing the case. The current activities ofthe Bronfinan sisters are a

    repeat performance oftheir prior conduct in the NXIVM criminal enterprise.



                               m.THIRD CAUSE OF ACTION:
                     TORTIOUS INTERFERENCE WITH CONTRACT



           57.     Plaintiffrepleads and incorporates by reference, as iffully set forth again

    herein, the allegations contained in all prior paragraphs ofthis complaint.

           58.     The elements of Tortious Interference with Contract in New York are as

    follows:


                   a)     the existence ofa valid contract;

                   b)     Defendant's knowledge ofthe contract;

                   c)     Defendant's intentional procurement ofthe breach of contract; and

                   d)     resulting damages

           59.     Here, the Plaintiff had a contract to represent Isabella Martinez and

    Gabriella Leal as Lead Plaintiffs in a class action lawsuit against Defendant.

           60.     Here in the instant case:

                   a)      there was a client services agreement and contract that would pay

                          Rosales attorney's fees if he successfully obtained a settlement or

                          verdict for the class members and class representatives;

                   b)     Sara Bronfman-Igtet knew about the contract for legal services and

                          attorney's fees that Plaintiff would obtain if he successfully

                          prosecuted the class action;

                   c)     Defendant Sara Bronfinan-Igtet instructed her attorney John

                          McDonough to extort Plaintiff and threaten to disbar Plaintiffif


                                                                                             24
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 25 of 51 PageID #: 25



                          Plaintiff did not drop the class action lawsuit. McDonough

                          threatened Plaintiff that he was going to:

                          (1)get a copy ofPlaintiffs application to the New York Bar and

                          (2)get Plaintiff disbarred unless Plaintiff dropped the class action

                              lawsuit.


                          McDonough carried out his threat and also attempted to obtain

                          Plaintiffs private identity information through an illegal subpoena.

                          A grievance was filed against Plaintiff. Plaintiff had to defend

                          himself against that grievance. Plaintiff will have to withdraw from

                          representation ofthe class action lawsuit against Defendant Sara

                          Bronfinan-Igtet.

                   d)     With total class damages expected to reach $56 Million dollars

                          ($3,500 refund per student x 16,000 students), Mr. Resales is out

                          offour years oflegal work and approximately $12 Million dollars

                          for his firm. The percentage calculation is 21% attorney's fees.

                          This is the economic loss sustained by Mr. Resales due to

                          Defendant's tortious interference with Mr. Rosales's contract.

           61.     The practice of gathering information on enemies and then using that

    information to extort and blackmail enemies is part ofthe habit, practice, and custom of

    the NXTVM racketeering enterprise. Defendant Sara Bronfinan-Igtet is merely continuing

    the activities she engaged in while an active member ofthe NXIVM criminal enterprise.

           62.     Clare Bronfinan's past and current attorneys, Michael Avenatti and Mark

    Geragos, have been named in a Federal indictment alleging blackmail and extortion in

    order to assist Clare Bronfinan. Sara Bronfinan-Igtet's current attorney John McDonough


                                                                                             25
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 26 of 51 PageID #: 26



    has been identified in previous attempt to fabricate an encounter in order to have a judge

    recused on a case where McDonough caused a mistrial due to the fact that McDonough

    was losing the case. The current activities ofthe Bronfman sisters are a repeat

    performance of their prior conduct in the NXIVM criminal enterprise.




           WHEREFORE,Plaintiff Omar W.Rosales, seeks the following relief:


           (1)      on the first cause ofaction against Defendant Sara Bronfinan-Igtet, in an

    amount to be determined at trial, economic damages, punitive and/or exemplary damages,

    plus interest, attorneys' fees and costs, under Racketeering, 18 U.S.C. §§1962(b),

    1964(c);

           (2)     on the second cause ofaction against Defendant Sara Bronfinan-Igtet, in

    an amount to be determined at trial, economic damages, punitive and/or exemplary

    damages, plus interest, attorneys' fees and costs, under New York prima facie tort;

           (3)     on the third cause ofaction against Defendant Sara Bronfinan-Igtet, in an

    amount to be determined at trial, economic damages, punitive and/or exemplary damages,

    plus interest, attorneys' fees and costs, under Tortious Interference with Contract; and

           (4)     together with such other and further relief the Court may deem

    appropriate.


    Dated: June 11,2019


                                                  Respectfully,



                                                 /s/ Omar W.Rosales



                                                                                               26
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 27 of 51 PageID #: 27



                                       Omar W.Resales

                                       NY Reg. No.5513619
                                       THE ROSALES LAW FIRM,LLC
                                       11 BROADWAY
                                       NEW YORK,NY 10004
                                       (646) 405-6369 TEL
                                       (646) 851-2271 FAX
                                       www.owrosales.com
                                       omar@owrosales.com

                                       Plaintiff
                                       PROSE




                                                                        27
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 28 of 51 PageID #: 28




                             EXHIBIT 1
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 29 of 51 PageID #: 29



 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF KINGS
                                                    X
 ISABELLA MARTINEZ and GABRIELLA
 LEAL,Individually and on behalf of other persons
 similarly situated.                                    Index No.: 517921/2018

                                    Plaintiff,
                                                    SUBPOENA DUCES TECUM
         -vs.-



 SARA BRONFMAN-IGTET,

                             Defendant.
                                                    X


                       THE PEOPLE OF THE STATE OF NEW YORK


 TO:     Law Finn Suites
         11 Broadway
         Suite 615
         New York, NY 10004


 Greetings:
         WE COMMAND YOU,that all business and excuses being laid aside, you furnish the
 below-mentioned documents to the law firm of Cozen O'Connor, 45 Broadway Atrium, Suite
  1600, New York, NY 10006-3792 on the 20"' day ofFebruary, 2018:

                   •   Copy of the Resales Law Firm, LLC's lease or rental agreement with
                       Law Firm Suites(or whatever that document may be named),or such
                       other document as may exist that evidences when The Resales Law
                       Firm's occupancy of a rental suite at 11 Broadway began.


         YOUR FAILURE TO ATTEND WILL RESULT IN YOU BEING GUILTY OF

 CONTEMPT OF COURT AND WILL SUBJECT YOU TO LIABILITY FOR ALL

 LOSSES AND DAMAGES SUSTAINED THEREBY TO THE PARTY AGGRIEVED




 LEGAL\39664660M
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 30 of 51 PageID #: 30




 AND RENDER YOU LIABLE TO FORFEIT FIFTY($50)DOLLARS IN ADDITION

 THERETO.


 Dated: New York, New York
        January 17, 2018


                                          COZEN O'CONNOR




                                               lel Bevans, Esq.
                                           Attorneys for Defendant
                                          45 Broadway
                                          New York, New York 10006
                                          (212)509-9400




 LEGALU9664660\I
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 31 of 51 PageID #: 31




                             EXHIBIT 2
irxjjfliU;    liAWtoo   uuuwxx     uijamv       vj/jv/^uj.y    AA;jy   iwi
             Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 32
NYSCEF DOC. NO. 72
                                                                          of 51 PageID #: 32
                                                                        RECEIVED NYSCEF: 05/30/2019




                                                                             At an IAS Term,Part 27 of
                                                                             the Supreme Court ofthe
                                                                             State ofNew York, held in
                                                                             and for the County of
                                                                             Kings, at the Courthouse,
                                                                             at Civic Center, Brooklyn,
                                                                             New York, on the 4th day
                                                                             ofSeptember 2012

                PRESENT;


                HON.ARTHUR M.SCHACK
                                                                   o

                                    Justice


                SHIRLY MILLER,by YEHUDA MILLER and
                MALKA MILLER,Guardians ofthe Person and
                Properly ofSHIRLY MILLER Pursuant to the Laws
                ofthe State ofIsrael,

                                        Plaintiffs,
                                                                             DECISION & ORDER
                                    - against -
                                                                             Index No. 11358/09
                HENRY F. LEWIS,DUANB READE
                SHAREHOLDERS,LLC,DUANE READE INC.,
                and DUANE READE GENERAL PARTNERSHIP,

                                    Defendants.




               Papers numbered 1 to 3 were read on this motion:                    Papers Numbered:
               Order to Show Cause/Exhibits                                               1

               Affirmation in Opposition/Exhibits,
               Reply Affirmation/Exhibits




                                                         -1-
irxjLiCtu;             uuujwxx                vj/jv/              xxspy    i*wi                           —    —
             Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 33
NYSCEF DOC. NO. 72
                                                                          of 51 PageID #: 33
                                                                        RECEIVED NYSCEF; 05/30/2019




                        Defendants,in this action, by order to show cause, move for this Court*s recusal

                 alleging that this Court"openly demonstrated extreme bias and hostility towards

                Defendants* lead trial counsel, John J, McDonough,Esq.'*

                       The instant action involves a pedestrian who had been struck by a Duane Reade

                truck and suffered brain damage, blindness and partial paralysis. The case was assigned

                to this Court for trial on November 22,2011 by the Jury Coordinating Part(JCP).

                       Prior to commencing the trial, after hearing extensive oral arguments and

                reviewing motion papers on numerous motions in limim, this Court made various rulings

                on the record, including unifying the trial and having thejuiy determine if plaintiff Shirty

                Miller would receive future medical care in the United States or her native Israel. This

                Court*s decision in that regard was that the interest ofjustice in this matter would best be

                served by a unified trial because the liability and damages were inextricably bound and

                plaintiffsuffered amnesia as to the facts surrounding the accident. Defendants

                themselves made the issues of liability and damages intertwined by having their

                independent medical examiner opine that the pedestrian "fell** on a mound ofsnow on a

                sidewalk, thereby falling head &st under the rear right wheel ofthe truck. Plaintiffs

                challenged this theory, maintaining that plaintiff was struck by the front ofthe truck,

                suffering a high velocity impact to the brain rather than a crushing injury. Given the

                factual medical dispute which bears on liability, memory loss issues and plaintiffs

                inability to communicate effectively, this Court foxmd that a unified trial was warranted.



                                                            -2-
ljucmU;    A.xrivio    uuuiixx   'uxjCimv   \jD/o\j/£v±y      xxzpy    iiwi                         —      —
          Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 34
rSCEF DOC. NO. 72
                                                                       of 51 PageID #: 34
                                                                     RECEIVED NYSCEF: 05/30/2019




             Another motion in limine decided against defendants involved the motion in limine to

             preclude the testimony of an economist,Les Seplaki, and a life-care planner, Charles

             Kincaid. This motion in limine was denied for various reasons, including that it had

             already been decided and stipulated to by defendants, in JCP,prior to the case being

             assigned to this Court. This Court also determined that these experts would not be

             precluded and that the jury would decide whether or not plaintiff should have been

             entitled to lost wages and medical costs in the United States of America. Another motion

             in limine concerned defendants' attempt to reopen discovery to compel plaintiffto

             produce immigration documents, adjourn the trial and vacate the note ofissue. That was

             denied as too late since the note ofissue had long been filed and the case already assigned

             for trial. Another motion in limine concerned plaintiffe' motion to quash a subpoena

             served upon Shirly Miller's immigration lawyer to produce her file and various

             immigration documents. That was granted, since the subpoena called for privileged

             attomey-client information, and was an improper attempt to violate the previous order of

             the Court denying defendants' motion for discovery ofthe immigration documents in

             question. These motions in limine were the subject of defendants' counsel's recent ex

            parte attempt to have this Court sign orders to purportedly allow them to take an appeal.

                      Jury selection commenced on January 4,2012. The trial opened on January 17,

            2012. The trial, with various breaks in the proceedings, including one requested by Mr.

            McDonough for medical tests and/or procedures(which this Court granted readily



                                                        -3-
irxAjCiUS    n.A«\yo    uuuwxx                uj/ju/^uxy         XAsay     Ain\                         —
            Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 35
NYSCEF DOC. NO. 72
                                                                         of 51 PageID #: 35
                                                                       RECEIVED NYSCEF: 05/30/2019




               without requesting any affidavits or notes from doctors) and another to accommodate two

               jurors' vacation plans, continued until April 5,2012. The trial started with ten jurors, six

               regularjurors and four alternates. As the trial continued,jurors were excused because

               their employers informed them that they would not continue to be paid.

                        On April 5,2012, after excusing ajuror who had to go back to work by April 17,

               2012 to continue to be paid, only fivejurors remained. The trial, if it continued, would go

               beyond April 17,2012. Therefore, with only five jurors remaining and defendants'

               counsel not consenting to continuing the trial with five jurors, this Court declared a

               mistrial. Immediately before the mistrial was granted and thejury was dismissed, Mr,

               McDonough stated on the trial record for April 5,2012, at p. 4,lines 5-7,that *the

               Court's been overly nice, overly courteous[and] overly respectful to counsel and the

               jury."

                        After the jury was dismissed, this Court asked-the attorneys ifthey wanted this

               Court to keep the case for the new trial or send it back to JCP for assignment to a

               different judge. Counsel for both plaintiffs and defendants consented to have this Court

               continue with the new trial because ofthis Court's familiarity with the case. Ultimately, a

               September trial date was given for a new trial at the request ofMr. McDonough.

               However, in defendants' affirmation in support ofrecusal, it states in ^4,"[ajlthough

               Justice Schack made numerous rulings that were quite adverse to Defendants during the

               first trial, leading Defendants to believe that they were not being treated fairly, they had
irj.AjE»i/s             uuunxx      uAjriiw. %j3/o\i/^\Jxy         xxzpy    nwi                          —
              Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 36
NYSCEF DOC. NO. 72
                                                                           of 51 PageID #: 36
                                                                         RECEIVED NYSCEF; 05/30/2019




                 no actual evidence of bias until the April 5th date." This Court was not biased and went

                 out ofits way to accommodate Mr. McDonough. SpeciiBcally, at the request of Mr.

                 McDonough,this Court adjourned the testimony ofdefendants' neurosurgeon to allow for

                 the needs ofhis schedule, allowed Mr. McDonough to visit his mother following her knee

                 surgery and granted adjournment ofthe trial to accommodate Mr. McDonough's

                 schedule. There was no bias.

                        On June 26,2012, this Court was presiding over a lengthy Labor Law tort trial,

                 having nothing to do with the Miller case. At that time, Mr. McDonough's co-counsel

                 and law partner, Eric Berger, Esq., was in the courtroom at the beginning ofthe day. Mr.

                 Berger was waiting to speak to this Court ex parte about the instant Miller case. With no

                 record taken, he requested that this Court sign various orders, based upon the trial record

                 ofseveral ofthis Court's motion in limine rulings, in an attempt to create appealable

                 paper. This Court asked Mr. Berger about the whereabouts of opposing counsel, made

                 clear that this was an improper ex parte application and refused to sign these orders. The

                 rules ofpractice forbid ex parte applications on matters ofsubstance. (See Matter of

                 Edelman^ 86 AD3d 96[Id Dept 2011]; NY Rules ofProfessional Conduct, Rule 3.5 [a]

                [2][iii]).

                       CPLR § 5701,goveming appeals to the Appellate Division from Supreme and

                 County Courts, does not typically allow appeals from denials or granting of motions in

                 limine. "The appeal from so much ofthe order as denied the appellant's motion in limine



                                                             -5-
irxijBiLys    ivx«\yo   uuunxx     uijCimv   \iD/ov/£u±y          xxzpy   4iMi                        —
             Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 37
NYSCEF DOC. NO. 72
                                                                          of 51 PageID #: 37
                                                                        RECEIVED NYSCEF: 05/30/2019




                is dismissed, as no appeal lies from such an order (see Cotgreave v Public Adm V of

                Imperial County[CAJ,91 AD2d 600[2d Dept 1982])." (Halili v City ofNew York,253

                AD2d 849[2d Dept 1998]). "Evidentiary ruling[s], even when made in advance oftrial

                on motion papers constituted, at best, advisory opinion which was neither appealable as of

                right nor by permission." (Winograd v Price, 21 AD3d 956[2d Dept 2005]). "Generally,

                an order deciding a motion in limine is not appealable, since an order, made in advance of

                trial which merely determined the admissibilify ofevidence is an unappealable advisory

                ruling." (Parker v Mobil Oil Co., 16 AD3d 648,650[2d Dept 2005], offd on other

                grounds,1 NY3d 434[2006]).

                        On June 26,2012, after this Court inquired about the whereabouts ofplaintiffs'

                counsel, Mr. Berger continued to speak to this Court offthe record. His affirmation,

                attached to the instant order to show cause, contains misstatements about what occurred.

                Unfortunately, there is no record to substantiate the actual conversation and defendants'

                counsel fails to present any affidavits or affirmations from any witnesses to our

                conversation. However, plaintiffs' counsel, in his opposition to the instant order to show

                cause,submits an affirmation from David H. Mayer,Esq., one ofthe attorneys on trial

                before this Court on June 26,2012. Mr. Mayer states that this Court did not use the

                language about Mr. McDonough that Mr.Berger alleges that this Court said and "[w]hile

                my case was on trial for 5 weeks,I was present in the courtroom everyday and Justice

                Schack conducted himselfin a professional manner and was courteous to all parties,


                                                            -6-
irj.jjBiJj>5             i^uuJMXx                 u3/jv/^uj.^       aa 5    umi                           —
               Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 38 of 51 PageID #: 38
NYSCEF DOC. NO. 72                                                                       RECEIVED NYSCEF: 05/30/2019




                   attorneys,jurors and staff."

                         This Court has no bias, animus or hostility against Mr. McDonough or his firm.

                  Indeed, as made clear by Mr, McDonough himself, on the last day ofihsi Miller trial, this

                   Court was "nice,""courteous" and "respectful to counsel."

                         Judge Bellacosa,for a unanimous Court of Appeals in People v Moreno(70 NY2d

                  403,405 [1987]), instructed that "[ajbsent a legal disqualification under Judiciary Law

                  § 14, a Trial Judge is the sole arbiter ofrecusal." The Court, in Schwcrrtzberg v

                  Kingsbridge Hgts. Care Ctr., Inc.(28 AD3d 465,466[2d Dept 2006]), held that "[i]n the

                  absence ofa legal disqualification under Judiciary Law § 14, a trialjudge is the sole

                  arbiter ofthe need for recusal, and his or her decision is a matter ofdiscretion and

                  personal conscience(see People v Moreno,70 NY2d 403,405 [1987])." In Poll v Gara

                  (117 AD2d 786,788-789[2d Dept 1986]), the Court stated that "[t]he question of

                  whether a Judge should recuse himselfto avoid an appearance ofimpropriety is a matter

                  left to the personal conscience ofthe court(e.g., Matter ofJohnson v. Hornblass, 93

                  AD2d 732[Id Dept 1983]; Casterella v. Casterella, 65 AD2d 614[2d Dept 1978])."

                  (See People v Smith,63 NY2d 41,68 [1984]; Daniels v City ofNew York,96 AD3d 893

                  [2d Dept 2012]; Ashmore v Ashmore,92 AD3d 817[2d Dept 2012]; Silber v Silber, 84

                  AD3d 931 [2d Dept 2011];Irizarry v State, 56 AD3d 613 [2d Dept 2008]; Kupersmith v

                  Winged Foot Gold Club, Inc., 38 AD3d 847[2d Dept 2007]; Montesdeoca v



                                                              -7-
irAijBiL>s    A.xrmro   v^uuwxx     v^jjCiKiv. vrj/ou/^uxy         j.xsjy   mjku                        —     '"
             Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 39 of 51 PageID #: 39
NYSCEF DOC. NO. 72                                                                       RECEIVED NYSCEF; 05/30/2019




                 Montesdeoca,38 ADBd 666[2d Dept 2007]; Tornheim v Tornheim^ 28 AD3d 534[2d

                Dept2006]).

                        In the instant action there are no grounds pursuant to Judiciaiy Law § 14 which

                would require this Court's disqualification. However, while this Court knows that it can

                continue to be fair and impartial in the instant matter, in the exercise of discretion and

                good conscience and to avoid the appearance ofimpropriety, this Court recuses itself

                from this action.


                                                         Conclnsiop


                        Accordingly, it is

                        ORDERED,that this Court recuses itselfforthwith from the instant action; and

                it is further


                        ORDERED,that the instant action is transferred to the Jury Coordinating Part for

                assignment to another Justice, on Wednesday, September 12,2012 at 10:00 A,M.

                        This constitutes the Decision and Order ofthe Court.




                                                                                   ENTER




                                                                            HON.ARTHUR M.SCHACK
                                                                                       J. S. C.


                                                                            HOH.AUTHUR W.SCHACK J.S.C
                                                             -8-
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 40 of 51 PageID #: 40




                             EXHIBIT 3
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 41 of 51 PageID #: 41




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                       X




   UNITED STATES OF AMERICA
                                               INDICTMENT
               -   V.   -

                                               19 Cr,
   MICHAEL AVENATTI,                                           o

                        Defendant
                                           1
                                       X




                                    OVERVIEW


             1.     The charges in this Indictment stem from an

 extortion scheme in which MICHAEL AVENATTI, the defendant, and a

 co-conspirator not named as a defendant herein {^^CC-l"),

 demanded tens of millions of dollars in payments from NIKE, Inc.

 C^Nike"), a multinational public corporation engaged in, among

 other things, the marketing and sale of athletic apparel,

 footwear, and equipment, by threatening to cause substantial

 economic and reputational harm to Nike if it did not accede to

 AVENATTI and CC-l's demands.        Specifically, AVENATTI and CC-1

 threatened to hold a press conference on the eve of Nike's

 quarterly earnings call and the start of the annual National

 Collegiate Athletic Association (^^NCAA") men's college

 basketball tournament, at which AVENATTI would make allegations

 of misconduct by Nike employees, unless Nike agreed to make a

payment of $1.5 million to a client of AVENATTI's .(^^Client-1")
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 42 of 51 PageID #: 42




 in possession of information damaging to Nike, and further

 agreed to "retain" AVENATTI and CC-1 to conduct an "internal

 investigation" that Nike had       not requested and for which

 AVENATTI and CC-1 demanded to be paid, at a minimum, between $15

 million and $25 million.      Alternatively, and in lieu of such a

 retainer agreement, AVENATTI and CC-1 demanded a total payment

 of $22.5 million from Nike to resolve any claims Client-1 might

 have and additionally to buy AVENATTI and CC-l's silence.

                    RELEVANT INDIVIDUALS AND ENTITIES

             2.   At all relevant times, MICHAEL AVENATTI, the

 defendant, was an attorney licensed to practice in the state of

 California with a large public following due to, among other

 things, his representation of celebrity and public figure

 clients, as well as frequent media appearances and use of social

 media.


             3.   At all relevant times, CC-1 was an attorney

 licensed to practice in the state of California, and similarly

 was known for representation of celebrity and public figure

 clients, and frequent media appearances.

            4.    Nike is a multinational, publicly held

 corporation headquartered in Beaverton, Oregon.          Nike produces

 and markets athletic apparel, footwear, and equipment, and

 sponsors athletic teams in many sports, including basketball, at
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 43 of 51 PageID #: 43




 various levels, including the high school, amateur, collegiate,

 and professional levels.

            5.    Client-1 is the director and head coach of an

 amateur youth basketball program {the ■''Basketball Program")

 based in California.     For a number of years, the Basketball

 Program coached by Client-1 had a sponsorship agreement with

 Nike pursuant to which Nike paid Client-1's program

 approximately $72,000 annually.

            6.    "Attorney-1" and "Attorney-2" work at a law firm

 based in New York and represent Nike.

            7.    The "In-House Attorney" is an attorney who works

for Nike.


                           THE EXTORTION SCHEME


            8.    In or about March 2019, MICHAEL AVENATTI, the

defendant, was contacted by Client-1, who sought AVENATTI's

assistance after the Basketball Program was informed by Nike

that its annual contractual sponsorship would not be renewed.

AVENATTI agreed to a meeting and, upon so doing, AVENATTI wrote

to CC-1 about the meeting and suggested that they work together

in dealing with Nike regarding any claims Client-1 might have,

due to CC-l's previous relationship with individuals at Nike.

            9.    On or about March 5, 2019, MICHAEL AVENATTI, the

defendant, met with Client-1.       During that meeting and in

subsequent meetings and communications, Client-1 informed

                                     3
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 44 of 51 PageID #: 44




 AVENATTI, in substance and in part, that Client-1 wanted Nike to

 reinstate its $72,000 annual contractual sponsorship of the

 Basketball Program, which, as noted above, Nike had recently

 declined to renew.     During the meeting, Client-1 provided

 AVENATTI with information regarding what Client-1 believed to be

 misconduct by certain employees of Nike involving the tunneling

 of illicit payments from Nike to the families of certain highly

 ranked high school basketball prospects.

            10.   At no time during the March 5 meeting or

 otherwise did MICHAEL AVENATTI, the defendant, enter into a

 written retention agreement with Client-1, nor did AVENATTI ever

 inform Client-1 that CC-1 would be working with AVENATTI.

 Furtheinnore, although AVENATTI told Client-1 that AVENATTI

 believed he would be able to obtain a $1 million settlement for

 Client-1 from Nike, at no time did AVENATTI inform Client-1 that

 he also planned to demand payments from Nike for himself and

 CC-1.


            11.   On or about March 12, 2019, CC-1 contacted Nike

 and stated, in substance and in part, that he wished to speak

 with Nike representatives and that the discussion should occur

in person, not over the phone, as it pertained to a sensitive

matter.    CC-1 also told Nike representatives that AVENATTI would

accompany him to any meeting.       Nike ultimately agreed to a

meeting to be held on or about March 19, 2019, and stated, in
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 45 of 51 PageID #: 45




                             EXHIBIT 4
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 46 of 51 PageID #: 46




                                                 1-2/210
                                                                      668
          MUATAZ A.

                                               pat: ^

                      |?Q5ry//^y                           $ is'.ao
                                                             DOUARS


          CHASE©
          JPMorgan Chase Bank, NA
          Mnww.Chase.com


         MEMO
                           5/
         ■:oe;oQoaaii:              a5BBE5517n*OEi&a
Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 47 of 51 PageID #: 47



                  OMAR WEAVER ROSALES,ESQ.
                                         14846 S Valencia
                                          Harlingen, TX
                                              78550
                                       (512)955-0579 Tel
                                       (512)309-5360 Fax
                                                                            ★     JUN 1 "t 2019 *
 June 11, 2019
                                                                              BROOKLYN OFFICE.
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ATTN:PRO SE OFFICE
 225 CADMAN PLAZA EAST
 BROOKLYN,NY 11201


 RE:PRO SE CIVIL LAWSUIT TO BE FILED,ROSALES V. BRONFMAN-IGTET



 Dear Pro Se Office Representative:

        Attached is my lawsuit and summons.I included the original + 3 copies. I also included
 the Civil Cover sheet.

        The Cashier's check to the District Clerk is enclosed as well. Please let me know if any
 additional information is required.



                                                      Regard

                                                     /s/OWR
                                                      Omar Weaver Resales
                                                      Attomey-at-Law
                                                      omar@owrosales.com
               Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 48 of 51 PageID #: 48
JS44 (Rev.02/19)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither nmlace nor supplement the filing and service of pleading or other papers as rrauired by law, except as
provided by local rules ofcourt. This form,approved by the Judicial Conference ofthe United States in ^ptember 1974,is required for the use ofthe Clerk ofCourt for the
purpose ofinitiating the civil docket sheet. (SEEINSTRUCTIONS ON NEXTPAGE OF THISFORM.)

I.(a) PLAINTIFFS                                                                                                DEFENDANTS

  Omar W. Rosaies                                                                                             Sara Bronfman-lgtet

  (b) County of Residence ofFirst Listed Plaintiff                 CamefOn                                      County of Residence of First Listed Defendant                     Provence, France
                                (EXCEPTIN US.PLAINTIFF CASES)                                                                                  ON US.PLAINTIFF CASES ONLY)
                                                                                                                NOTE:      IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.


  (c) Attorneys(Firm Name,Address, and Telephone Number)                                                         Attorneys (IfKnown)
The Rosaies Law Firm, LLC
11 Broadway, Suite 615
New York, NY 10004

II. BASIS OF JURISDICTION(Placean "X"in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(P/oce«« "X"in One Boxfor Plaintiff
                                                                                                           (For Diversity Cases Only)                                              and One Boxfor Dffendant)
G 1 U.S. Government                  ^3 Federal Question                                                                               PTF       DEF                                                  PTF     DEF
         Plaintiff                               (U.S Government Nota Party)                           Citizen ofThis State            G 1        G     1   ItKorporated or Principal Place           G 4     G4
                                                                                                                                                              ofBusiness In This State

G 2 U.S. Government                  G 4 Diversity                                                     Citizen ofAnother State         G 2        G 2 Incorporated and Principal Place                G 5     G5
       Defendant                           (Indicate Citizenship ofParties in Item III)                                                                       ofBusiness In Another State

                                                                                                       Citizen or Subject ofa          G 3        G 3 Foreign Nation                                  G 6     G6
                                                                                                         Foreien Country
IV. NATURE OF SUIT(Place an "X"in One Box Only)
          CONTRACT                                                TORTS                                  FORFEITUREfl'ENALTY                        BANKRUPTCY                          OTHER STATUTES

□ 110 Insurance                         PERSONAL INJURY                PERSONAL INJURY                 G 625 Drug Related Seizure            G 422 Appeal 28 USC 158               G 375 False Claims Act
n 120 Marine                        □ 310 Airplane                  G 365 Personal Injury -                  of Property 21 USC881           G 423 Withdrawal                      G 376QuiTam(31USC
□ 130 Miller Act                    O 315 Airplane Product                Product Liability            G 690 Other                                    28 USC 157                        3729(a))
□ 140 Negotiable Instrument               Liability                 G 367 Health Care/                                                                                                400 State Reapportionment
□ 150 Recovery of Overpayment □ 320 Assault, Libel &                       Pharmaceutical                                                       PROPERTY RIGHTS                       410 Antitrust
      & Enforcement of Judgment       Slander                              Personal Injury                                                   G 820 Copyrights                         430 Banks and Banking
□ 151 Medicare Act              □ 330 Federal Employers'                   Product Liability                                                 G 830 Patent                             450 Commerce
□ 152 Recovery of Defaulted           Liability                     G 368 Asbestos Personal                                                  G 840 Trademark                          460 Deportation
       Student Loans                □ 340 Marine                           Injury Product                                                                                             470 Racketeer Influenced and
      (Excludes Veterans)           □ 345 Marine Product                   Liability                               LABOR                        SOCIAL SECURITY                           Corrupt Organizations
□ 153 Recovery of Overpayment                 Liability              PERSONAL PROPERTY G 710 Fair Labor Standards                            G 861 HIA (1395(1)                       480 Consumer Credit
      of Veteran's Benefits         G 350 Motor Vehicle             G 370 Other Fraud        Act                                             G 862 Black Lung (923)                   490 Cable/Sat TV
□ 160 Stockholders'Suits            □ 355 Motor Vehicle             G 371 Truth in Lending             G 720 Labor/Management                G 863 DIWC/DIWW (405(g))                 850 Securities/Commodities/
O 190 Other Contract                        Product Liability       G 380 Other Personal                      Relations                      G 864 SSID Title XVI                         Exchange
O 195 Contract Product Liability    G 360 Other Personal                  Property Damage              G 740 Railway Labor Act               G 865 RSI (405(g))                       890 Other Statutory Actions
□ 196 Franchise                           Injury                    G 385 Property Damage              G 751 Family and Medical                                                       891 Agricultural Acts
                                    G 362 Personal Injury -               Product Liability                   Leave Act                                                               893 Environmental Matters
                                            Medical Malpractice                                        G 790 Other Labor Litigation                                                   895 Freedom of Information
       REAL PROPERTY                     CIVIL RIGHTS                PRISONER PETITIONS                G 791 Employee Retirement                FEDERAL TAX SUITS                         Act
G 210 Land Condemnation             G   440 Other Civil Rights         Habeas Corpus:                        Income Security Act             G 870 Taxes (U.S. Plaintiff              896 Arbitration
G 220 Foreclosure                   G   441 Voting                  G 463 Alien Detainee                                                            or Defendant)                     899 Administrative Procedure
G 230 Rent Lease & Ejectment        G   442 Enqrloyment             G 510 Motions to Vacate                                                  G 871 IRS—^Third Party                       Act/Review or Appeal of
G 240 Torts to Land                 G   443 Housing/                       Sentence                                                                   26 USC 7609                         Agency Decision
G 245 Tort Product Liability                Accommodations          G 530 General                                                                                                     950 Constitutionality of
G 290 All Other Real Property       G 445 Amer. w/Disabilities •    G 535 Death Penalty                       IMMIGRATION                                                                 State Statutes
                                            Employment                Other:                           G 462 Naturalization Application
                                    G 446 Amer. w/Disabilities •    G 540 Mandamus & Other             G 465 Other Immigration
                                            Other                   G 550 Civil Rights                        Actions
                                    G 448 Education                 G 555 Prison Condition
                                                                    G 560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement

V. ORIGIN (Place an 'X" in One Box Only)
ISC1 Original           G 2 Removed fn)m                  G 3      Remanded from               G 4 Reinstated or          G S Transferred fh)m              G 6 Multidistrict
       Proceeding               State Court                        Appellate Court                     Reopened                  Another District                    Litigation
                                                                                                                                 (speciff)
                                         C^ite            CivH                               are                                      statutes unless diversity)'.
VI. CAUSE OF ACTION
                                         ^ef description of cause:                                 „
                                          Defendant Engaged in Racketeering, Extortion, Prima Facie Tort, Tortlous Interference with Contract
VII. REQUESTED IN                        □ CHECK IF THIS IS A CLASS ACTION                               DEMANDS                                        CHECK YES only if demanded in complainL
       COMPLAINT:                                UNDERRULE23, F.R.CV.P.                                                                                 JURY DEMAND:                   G Yes          &f^No
VIII. RELATED CASE(S)
        IF ANY
                                            (See instructions).     jypQg             Hon. N. Garaufis                                         DOCKET NUMBER 1-18-CR-204
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
06/11/2019                                                           /s/ Omar W. Rosaies, Pro Se
FOR OFFICE USE ONLY

  RECEIPT#                      AMOUNT                                    /VPPLYING IFP                                       JUDGE                                  MAG. JUDGE
           Case 1:19-cv-03576-MKB-RLM Document
                            CERTIFICATION      1 Filed 06/14/19
                                          OF ARBITRATION        Page 49 of 51 PageID #: 49
                                                            ELIGIBILITY
Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of$150,000,
exclusive ofinterest and costs, are eligible for compulsory arbitration. The amount ofdamages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration □
1, Omar W. Rosales, Pro Se                                  , counsel for                                        , do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following rcason(s):

          /             monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                        the complaint seeks Injunctlve relief.

                        the matter Is othenwise ineligible for the following reason

                                  DISCLOSURE STATEMENT ■ FEDERAL RULES CIVIL PROCEDURE 7.1

                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or Its stocks:

   None




                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 In Section VIII on the front of this form. Rule 50.3.1 (a) provides that *A ctvii case is "related'
to another civil case for purposes of this guideline when, because of the similarity of feds and legal Issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.* Rule 50.3.1 (b) provides that * A civil case shall not be
deemed "related* to another civil case merely because the civil case: (A) involves identical legal Issues, or (B) involves the same parties." Rule 50.3.1 (c) further provides that
"Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), dvil cases shall not be deemed to Ire "related* unless treth cases are still
pending before the court.*

                                                           NY-E DIVISiON OF BUSINESS RULE 50.1fci)(2)



1.)         Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
            County?                       □      Yes            □           No
2.)         If you answered "no" above:
            a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
            County?                       Q     Yes             ^        No
            b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
            District?                     [] Yes                0 No
            c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
            received:

if your answer to question 2 (b) is "No," does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, In^ interpleader a£t[on, does the claimant (or a majority of the claimants, if there is more than one) reside In Nassau or
Suffolk County?              U        Yes          g|        No
            (Note: A coqioration shall be considered a resident of the County In which it has the most significant contacts).

                                                                                        BAR ADMISSION

            I am currently admitted in the Eastem District of New York and currently a member in good standing of the bar of this court.

                                          □                  Yes                                               □          No
           Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                          □                  Yes (If yes, please explain                       Q          No



            I certify the accuracy of all information provided above.

            Signature:
                                                                                                                                                                      LastModincd; 11/27/2017
      Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 50 of 51 PageID #: 50

AO 440(Rev.06/12) Summons in a Civil Action


                                    United States District Court
                                                             for the

                                                  Eastern District ofNew York



                     Omar W. Resales




                          Plamtiff(s)
                               V.                                      Civil Action No.

                    Sara Bronfman-lgtet



                         Defendant(s)


                                               SUMMONS IN A CIVIL ACTION


To:(Defendant's name and address) Sara BronfUian-lgtet
                                     40 Mercer St, Unit 27             Domaine des Andeois
                                     New York, NY                      Les Andeois
                                     10013                             84490 Saint-Saturnln-les-Apt
                                        USA                            France




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency,or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2)or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:             Omar W. Rosales
                                        The Rosales Law Firm, LLC
                                        1000 San Marcos, Suite 215
                                        Austin, TX 78702
                                        (512)520-4919 Tel,(512)309-5360 Fax, omar@owrosales.com


       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file yoiu* answer or motion with the court.


                                                                         DOUGLAS C.PALMER
                                                                         CLERK OF COURT



Date:
                                                                                    Signature ofClerk or Deputy Clerk
      Case 1:19-cv-03576-MKB-RLM Document 1 Filed 06/14/19 Page 51 of 51 PageID #: 51

AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No.


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed, R, Civ, P,4(I))

          This smnmons for(name ofindividual and title, ifany)
was received by me on (date)


          □ I personally served the summons on the individual at (place)
                                                                             on (date)                            ; or

          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                              , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

          □I I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                            ; or


          □ 1 returned the summons unexecuted because                                                                           ; or

          O Other (specify):




          My fees are $                        for travel and $                  for services, for a total of $          o.OO


          I declare under penalty of pequry that this information is true.


Date:
                                                                                         Server's signature



                                                                                     Printed name and title




                                                                                         Server's address


Additional information regarding attempted service, etc:
